Citation Nr: 0912807	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  03-31 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether a debt of $7,090 was correct based on the Veteran's 
income for VA purposes for the period from February 1, 1996 
to June 30, 2000.

(The issue of entitlement to service connection for a mental 
disorder is the subject of a separate decision).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1967 to 
December 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which found that the Veteran had a debt of $7,090 to 
VA due to an overpayment of VA pension benefits.


FINDINGS OF FACT

1.  Effective January 1995, the Social Security 
Administration (SSA) discontinued paying the Veteran 
disability benefit payments.

2.  For the year 1996, the Veteran had earned income of 
$9,804.67 which exceeded the maximum annual pension rate 
(MAPR).

3.  From February to November 1996, the RO paid the Veteran a 
monthly pension benefit payment of $240 which resulted in a 
total overpayment of $2,400 in VA pension benefits.

3.  For the year 1997, the Veteran had earned income of 
$6,946 which was $1540 below the applicable MAPR.

4.  From December 1, 1996 to December 1, 1997, the RO paid 
the Veteran a monthly pension benefit payment of $247 which 
resulted in an overpayment of $139 per month in pension 
benefit payments; the Veteran received a total overpayment of 
$1,668 in VA pension benefits.

5.  The Veteran was not overpaid VA pension benefits for the 
time period from December 1, 1997 to June 30, 2000 as he had 
no earned income and did not receive SSA disability benefit 
payments.

6.  For the time period from February 1, 1996 to June 30, 
2000, the Veteran was overpaid VA pension benefits in the 
amount of $4,068.


CONCLUSION OF LAW

An overpayment of improved VA pension benefits in the amount 
of $4,068 was validly created.  38 U.S.C.A. §§ 1521, 1523 
(West 2002); 38 C.F.R. §§ 1.911(c), 3.23, 3.271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA pays to each veteran of a period of war, and is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension by rates proscribed by statute.  
38 U.S.C.A. § 1521(a).  The maximum rates for improved 
pension are reduced by the amount of the veteran's annual 
income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  Except for 
specifically enumerated exclusions, "all payments of any 
kind or from any source (including salary, retirement or 
annuity payments, or similar income, which has been waived, 
irrespective of whether the waiver was made pursuant to 
statute, contract or otherwise) shall be included" within 
the definition of annual income.  38 U.S.C.A. § 1503(a); See 
also 38 C.F.R. §§ 3.260, 3.261, 3.262.

"Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded...."  38 C.F.R. 
§ 3.271(a).  Compensation paid by the SSA will be considered 
income as received.  38 C.F.R. § 3.271(g).

For the purpose of determining whether or not a veteran is 
permanently and totally disabled, ratings for service-
connected disabilities may be combined with ratings for 
nonservice-connected disabilities.  38 U.S.C.A. § 1523(a).  
Where a veteran, by virtue of 38 U.S.C.A. § 1523(a), is found 
to be entitled to a pension and is entitled to compensation 
for a service-connected disability, the Secretary shall pay 
such veteran the greater benefit.  38 U.S.C.A. § 1523(b).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  VA 
shall notify the debtor in writing of the exact amount of the 
debt; the specific reasons for the debt, in simple and 
concise language; and of his or her right to informally 
dispute the existence or amount of the debt, as well as to 
request waiver of collection of the debt; and that these 
rights can be exercised separately or simultaneously.  If the 
debtor writes to VA and questions whether he or she owes the 
debt or whether the amount is accurate, VA will, as 
expeditiously as possible, review the accuracy of the debt 
determination, and if the resolution is adverse to the 
debtor, he or she may also request waiver of collection.  38 
C.F.R. § 1.911.

At the outset, the Board notes that the Veteran's claims 
folder has been rebuilt, with many missing documents which 
could not be reconstructed.  However, for purposes of this 
decision, the facts of this case may be briefly summarized as 
they are not in material dispute.  To the extent that the 
information of record is deficient, the Board resolves 
reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. 
§ 5107(b).

The Veteran has been entitled to VA compensation at the 20 
percent rate since August 1976 based upon the combined 
disability ratings for service-connected post-operative 
fracture of the left femur with scars, and residuals of 
fracture of the left radius head.

The Veteran was in receipt of non-service connected pension 
for the time period from February 1, 1996 through June 30, 
2000, where the RO asserts that the Veteran was paid a total 
of $13,021 in improved VA pension benefits.  The RO has 
determined that the Veteran was overpaid VA improved pension 
benefits in the amount of $7,090 for this time period.  

Notably, the record is not entirely clear how the RO reached 
the debt calculation in this case.  The pension debt of 
$7,090 has been recouped, and the RO subsequently repaid 
compensation benefits for the time period in question as the 
greater available benefit.  See 38 U.S.C.A. § 1523(b).  The 
audit conducted by the RO only addresses the amounts of 
overpaid pension independently of the repaid compensation.  

For purposes of this decision, the Board need only address 
whether the Veteran incurred a valid debt of $7,090 or less 
in pension benefits.

In pertinent part, a December 2000 letter from SSA indicates 
that disability benefits were discontinued in January 1995 
due to the Veteran's work activity, and the RO has not been 
able to obtain sufficient information to determine all SSA 
benefits paid to the Veteran.  Thus, the Board finds that the 
RO has erred in assuming the Veteran's receipt of SSA benefit 
payments in calculating the Veteran's debt for the time 
period in question.  Any benefits paid by SSA are in the 
process of being recouped as legal entitlement to SSA 
disability payments did not exist.

For the year 1996, the Veteran was discovered to have had 
earned income of $9,804.67.  The maximum allowable pension 
rate (MAPR) for the period from December 1, 1995 to November 
30, 1996 was $8,246.  The Veteran does not dispute this 
earned income amount, and has not claimed any income 
exclusions.  

Simply stated, as a matter of law, the Veteran was not 
eligible for nonservice-connected pension for this time 
period as his earned income clearly exceeded the MAPR.

From February to November 1996, the RO paid the Veteran a 
monthly pension benefit payment of $240 for a total of $2,400 
in overpaid VA benefits.  To this extent, a valid debt in the 
amount of $2,400 for the time period from February to 
November 1996 has been established.

For the year 1997, the Veteran was discovered to have had 
earned income of $6,946.  The MAPR for the period of December 
1, 1996 to November 30, 1997 was $8,486.  The Veteran does 
not dispute this earned income amount, and has not claimed 
any income exclusions.  Based upon earned income alone, the 
Veteran was eligible for VA pension in the amount of $1540.  

From December 1, 1996 to December 1, 1997, the RO paid the 
Veteran a monthly pension benefit payment of $247 for a total 
of $2,946 in total VA pension benefits.  Based on earned 
income, the maximum $687 in monthly pension benefits must be 
reduced $579 for the earned income, resulting in entitlement 
to a monthly pension benefit of $108.  Thus, the Veteran was 
overpaid $139 per month in pension benefits, resulting in a 
total of $1668 in total overpaid VA pension benefits for this 
time period.  Thus, a valid debt in the amount of $1,668 for 
the time period from December 1, 1996 to December 1, 1997 has 
been established.

For the time period after December 1, 1997, there is no 
information of record that the Veteran earned any income.  As 
indicated above, the RO has calculated that the Veteran 
received SSA benefits which cannot be supported by the 
information of record.  As such, the Board finds no factual 
basis in the record that the Veteran was overpaid any VA 
pension benefits for the time period from December 1, 1997 to 
June 1, 2000.

Accordingly, the Board finds that an overpayment of improved 
VA pension benefits in the amount of $4,068 was validly 
created.  The Veteran's appeal is granted to the extent that 
$3,022 of the debt claimed by the RO is deemed invalid.  The 
appeal is denied, however, to the extent that a valid debt of 
less than $4,068 has been claimed.

It is important to note that in so holding, the Board finds 
that the record supports the Veteran's argument that SSA 
disability benefit payments had been discontinued for the 
time period in question.  However, it is important for the 
Veteran to understand that the Board's determination is 
calculated solely upon his earned income for 1996 and 1997, 
which has not been disputed.  

Furthermore, the Veteran argues that the pension debt 
calculation has not been reduced by the amount of VA 
compensation benefit payments for which he was entitled.  As 
indicated above, the pension debt had been recouped, and the 
RO then repaid the Veteran his compensation payments as a 
greater benefit.  On the facts of this case, the compensation 
benefit payments are independent of the debt calculation in 
question.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

The VCAA duties to notify and to assist do not apply to the 
claim for relief under Chapter 53 of Title 38 of the United 
States Code, pertaining to waiver of recovery of 
overpayments, which includes the validity of the debt.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging 
validity of debt); see Reyes v. Nicholson, 21 Vet. App. 370 
(2007) (the notice provisions of 38 U.S.C. § 5103(a) do not 
apply to chapter 53 proceedings (special provisions for the 
waiver of recovery of overpayments), citing Barger v. 
Principi, 16 Vet. App. 132 (2002)).

Nonetheless, an RO letter dated October 2008 advised the 
Veteran of the types of evidence and/or information deemed 
necessary to substantiate his claim as well as the relative 
developmental duties.  Additionally, as a result of the 
Board's remand, additional development of this claim was 
requested as necessary to decide the claim.  As indicated 
above, the Board finds that the Veteran did not receive any 
SSA income for the time period in question and any failure on 
the part of the RO in obtaining additional SSA information 
results in harmless error.




ORDER

For the time period from February 1, 1996 to June 30, 2000, a 
valid debt of $4,068 in overpaid improved VA pension benefits 
was created.

For the time period from February 1, 1996 to June 30, 2000, 
the RO improperly determined that an additional debt of 
$3,022 in overpaid improved VA pension benefits was created.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


